DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 13, generally, none of the prior art references of record, including, but not limited to: US_10219245_B2_Prasad, US_10530595_B2_Zhu, US_20130028118_A1_Cherian, WO_2014004787_A1_ GRINSHPUN, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Prasad discloses a base station transmits multicast/broadcast service related data as group communications to the mobile terminals: performing, by a first mobile terminal, multicast/broadcast service related radio measurements; and initiating application layer signaling used for switching to unicast transmission from a sending server, upon detection that at least one multicast/broadcast service related threshold configured in the mobile terminal to indicate an MBMS bearer quality, has been overrun or underrun, wherein the threshold used to indicate MBMS bearer quality depends on the multicast/broadcast service type (Prasad figure 6, column 8 line 47 – column 12 line 59).
Prior art Zhu discloses a UE receives, from base station, one or more thresholds associated with one or more parameters, switch between reception of service over broadcast and reception of service over unicast based on one or more thresholds and one or more parameters (Zhu figure 13B).
Prior art Cherian discloses a threshold for determining the switching between multicast and unicast, wherein the threshold may be fixed, or may vary as a function of system load or other factors. For example, when the unicast load is high, the threshold to switch from unicast to multicast may be low and vice versa (Cherian figures 9B, paragraph 79).
Prior art GRINSHPUN discloses provide a method and apparatus for switching between multicast/broadcast and unicast service (GRINSHPUN, abstract, page 3 lines 1-14, page 18 lines 17-31, figure 5).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “…provide to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal, wherein the first comparison is based on a first threshold…and wherein the method further comprises varying the first threshold in dependence on a measure of loading of the network” as stated in independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471            


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471